Motion Granted; Appeal Dismissed and Memorandum Opinion filed February
14, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-01049-CV

              IN THE INTEREST OF A.L.L., A MINOR CHILD

                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-20727


                          MEMORANDUM OPINION

      This is an appeal from a final order in a suit affecting the parent-child
relationship and nunc pro tunc signed August 30, 2018. On February 8, 2019,
appellant I.L.L. filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant